The State of TexasAppellee/s




                        Fourth Court of Appeals
                              San Antonio, Texas
                                    April 30, 2014

                                 No. 04-14-00284-CR

                                  Loretta STRACHE,
                                       Appellant

                                          v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the County Court at Law No. 7, Bexar County, Texas
                                Trial Court No. 370016
                      Honorable Phil Chavarria, Jr., Judge Presiding


                                    ORDER
    The Appellant’s Motion for Extension of Time to File Notice of Appeal is hereby
GRANTED.


                                               _________________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court